OFFICEOFTHEATTORNN           GENERALOFTEXAS
                                AUSTIN




                                                                    338
                                               I tinned   br   c-         I



Honomble Quo. II.Sheppard
COm@X'olferOf Pub118 AeaoMt(l
Awtln, Texas
Dear sir:




                                         * you wbmit fO? the opinion
of thin %partmnt                         tion, rhioh we Quote rr0r

                                  r to SemattiBill Ho. MS,
                                   the Porty-Slxth.tegisla-
                                     uhether the.,texpayer
                        ile@m or thiff4lsoowt on tha last
                        a pafd in the went he eleet#it&o

                      e&ion I oall your attention to Seo-
                      lauae of lrfiiCh
                                    reads, as t@11UU6:
    *     but in no evqnt &all the mum apply to apllt
    p&&&    Of taxerr.
                     ' I ala0 oaU your attentfon to Sub-
    aeetion (0) of Section S.*
Hon. Gee. E. Sheppard,Page Z



          Seation 9 of the Aot under oonelderat.lon la amendstory
of Article 9356, Vernon*8 Revised CIrll Statutes of 1966, being the
statute allowing the payment of all taxes owing to the State and
the various oountiee and politleal subdivIsionathereof upon the
apllt-pament plan. The apparent purpose of thia'amndrent is to
Incorporateinto this stetute the benoifts of the dlsoount for
proapt paynont of taxes, fixed end allowed by Seotion 1 of the
amending act, being Senate Bill Ho. 4OS, Aots, &gular Session,
46th Legislature. Subseatlon (a) ot seotlon 3 acoomplishesthis
purpose by allowing the benefits of this diecount upon the last
halt of auoh payment under the split-paymnt plan but not upon the
first hali, in the follaring language:
          "(0) Ii one-half (l/2!)of suoh ad vslorem taxes
    have heen paid on or before Howamber thirtieth or the
    year in which the 8ame are assessed, the dlsaounts herein
    provided for shall be effeativeand shall apply to the
    lest halt 0r tbe ad nlosem taxea ii safd alnety (90).
    and thirty (30) days respeotIrel9,prior to the ilmt day
    of.fuly, when the atusebeooae dolioqttent as hemin pm-
    viaea; but ouoh disoount shall not rrpplyto the first halt
    of ruoh taxes Ir the aaae hare been paid on or before
    Honmber thirtiethof the year In uhrrhioh woh assessment Ia
    lad6 .*
         But you point oat the following aoniusing end oonflleting
hnguags in the last ChII38 Of s6OtiOn 1 Of the Act inVOhd:
          "      Provided, however, that the prorlslonsoi
     this s&h&    shall not apply to rater inprovemnt dls-
     tricts, irrigationdistricts, levee districts,water eon-
     trol dlstrlota,end other gooernmental~ibubdirisionu.
     cities, towns and independentsohool dletrlats unless and
     until the governing body of such water 3.nprovenent
     districts, irrigationdl$trlota, levee districts,water
     control.distriots, sad other govermmatal subdlvlsions,
     cltfes, towns, or independentoahool distriots by ordinance,
     resolutionor order, shall adopt the p~ovlaions hereof;
     and in the event any suob water imprOVomOntdistriot,
     lrrlgtitlonDistrict, lefee district, rater oontrol distriot,
     and other governmentalsubdftisione,efty, town or lnde-
     pendent school dlstriet eleate to sllow so& diseomts,
Zen. Gee. ::.Choi;pard,
                      Page 3


      then the govsm:og body of eeoh water iuprovmneut
     dietriot, irrigationai8triot, .lestee district, rater
     ocntrol Ciatriat,and other governmentalsubdivioio~, city,
     twn or indspandontschool distriot, shall have power,
     by‘tte ordluanee, resolution or order levying the annual
     tnxes,  to dealgnnte the aontb8 in uhlch such dissouutm
     or three (g) per dent, two (%I per aent. and cme (1%)
     per aent respsotlvelyshell be allomed, but In no event
     stall the scixeapply to spilt paymmt 0r tdl(e+.~ (GZGF-
     8ooring cure)
          You wish to be aatiaed or the errrOt 0r     tua marrllmd
ohuee   upon the ri&t   0r a.toxpayer tc a                    8ad County
                                             di8OOUX4t on Stats
ad valorea taxes under subrlotloa (6). section 5, or the Aat, vhsn
the qdlt-pnptent   plan is followed. ii;* tMhlnl;this aImwie lo l
spcolal Umitetlon or restriotlonupon au00tm3 or taxes merally
atr0rdedby kot10n 3, su;uweotion(a), heninnboya quotd. rhcm
pia   under the so-called r?pllt-paym3ntplan.    Ii thi6 be so, thur
it nsoessarily.followsthat besp1t.ethe general lsxgusgeand toam
OS Bub8eetlon (0). Yeotlon % Or the Aot rmder ooosiaeratioa,it la
only State ad valorem taxes xLlch faU within t&e purview o? mmh
subsection,80 8s to be lhued the dlswunt therein prorioed vhm
the 8pli+pWWnt     pin ia ieua*ea,    All other tax unit6 and po3.L
tiasl subdl.rislans, lnoludingoouuties still hsve the hen&it oi
the 8put-jtapw     Phil proriaoa in ~&i6      98s6, YO~PDOII~I
                                                             Hwiw
Cl~ll Statute8 or 193d, a8 emended br tha Aet .iuvolveahers, but.
they.are not sntltled to the three (*I per oent trb Cbp1 pm-oeut
ti one (1%) per bent dlsoouat upon the last
apllt  tar papent it paid nlnst~
                                                 tnstt~t    of lMh
                                  l90), Olztf (601 or taittr (80)
asys,'respeotlvel.y, prior to the rlxnt day of July, when they be-
00511,delinquent under euoh p&u.
            This holding sad construatlonlm npplled to the oounty
taxes about whioh you inquire beasume in Opinion So. O-989, ;f&d;z
Jum PA, 19S9, to Hon. B. Y. fMteaore,     County hubitor,, G
this Depertxent held that the phrtiso*other goverumentslUU  "3$ lyl~i&P
aa u;seain th8 aeoond santenoe 0r *&ion.1     or SrrueteB%U Eo. 4Of!,
involved here. providing for UiScouut in the prompt payasnt of ad
valorem taxea,   ues not intended by the ~&k&ktwe     to bo lirlted ln
its applioatlonto other goverumentelrubalvielons0r a sharaoter
girdlar to those expresslyname4 .previowly Sn the Act, but the
t6m tan us24 in it6 brosaer siguirioan0e80 es to Jmoludeeouxtieb
and omanonsohool aiatriots.
          But we do not meen to 8ay by this opln.%on that a ta%pYeX
m]r psy and a tax aollaotor reoeivs Stats ad valorex taxes aitparrt-
county ad    valore?a   taXEE, for the pulpoae of avoidlr,Fthe diacrImI-
nation u&e  by the i+i~l&tum  betwean the two kind6 or ta*ea in
ra~ard to dlsoount6. To allow the payment, undar any olrizuaatanooa,
of State ad valorom taxes separatelyfrom aounty ad raloreaitax66
and other taxes upon the uaneml tax rolls of a county, not within
Artlolt?XWie, Revised Civil Etatutsa, allowing aeparata payment,
would dlaturb not only your long-atandin(r,
                                          adm~nlstratlrerula,
promulgated under ArtIola 4344, RevIaed Civil Statutes,and uphe&
in prinolpla, by t&e oaae of %xuard r. Thompson, Z61 9. *..81?
but would ba oontwry to a rettent opinion qf this department. 4ha
opinion adverted to ie HO. O-1262, dlreetad to Ron. J. P. Bryan, Coun-
ty Attorney, Braaorla Courity,Texas, and holding that, under the
statutes and decllsions,a taxpayer muat pay at one and the 86~
tlmo all Stats and oounty ad valor- ~axaa aaaeaaod upon the cow&~
tar rolls against anyona partloularplaoe of property, sad will sot
ba allowed to pey only hl6 Stats ad ralore~ tax66 on tha data firad
by otatute for allow~naa of a dlasount, and Later pay his oounty
ad valorarmtaxes, on *hIoh no dlaoouut Is allowed by the Coniaaion-
ara’ Court, at the usual taxpaying the In January. A aopy of this
opinion has been forwardadto you, and this will obviate the nao-
eaalty of further dlocuaaIoaof thla quastIan.
          W6 fully reoognlre that this laads to the anwmlow result
of saying that a taxpayer who dosIrs the benatite of the split-
payment plan, with dlaoounte , on Stats aa aloraa  taxes, by payment
thnraoi within the ti#aean6 In tho manner provided by Artlala 9336,
VS~XOII~SRe~laed Clrll Etatutaa of 1936, as aaumded by Senate Bill
Ho. 402, hate, Hagular SaaaIo~, 46th Le&islature,lauatnaverthaleaa
at the atma tlae pay oounty ad valorem taxes even though he Is
allowd frodlaoount thereon, but is allowe suoh dlaaount only as
to btata tuaa. But with the WIS&JM of thf6 le@al.atAon,wa hara
no oonoeln. It is the provlnoe of this Department to oonstrue tha
law as written.
            'irustingthat ths foregoing fully answers your question,
we am
                                              Yours very truly
                                          ATi’ORSlEY
                                                   CERRRAL OF TXAS



Pks?zR
         APPROVEDOCT13, 1939